Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered September 15, 1992, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 18 years to life, unanimously affirmed.
Defendant’s argument that the prosecutor made herself an "unsworn witness” during questioning of a defense witness and on summation was not preserved by objection on this ground (People v Tardbania, 72 NY2d 852) and we decline to review it in the interest of justice. Nor did defendant preserve his present claim that prejudicial hearsay evidence was erroneously introduced during the People’s case. In any event, it appears that the hearsay was delved into in far more detail by the defense in the course of cross-examination, and that the hearsay testimony was utilized by the defense for strategic purposes. Concur — Ellerin, J. P., Wallach, Ross, Nardelli and Tom, JJ.